Citation Nr: 0314127	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  96-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic 
colds/respiratory disorder, as due to an undiagnosed 
disorder.  

2.  Entitlement to service connection for a joint disorder, 
as due to an undiagnosed disorder.  

3.  Entitlement to service connection for fatigue, as due to 
an undiagnosed disorder.  

4. Entitlement to service connection for memory loss, as due 
to an undiagnosed disorder.  

5.  Entitlement to service connection for night sweats, as 
due to an undiagnosed disorder.  

6.  Entitlement to service connection for a skin disorder, as 
due to an undiagnosed disorder.  

7.  Entitlement to service connection for a sleep disorder, 
as due to an undiagnosed disorder.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant evidently had periods of active military 
service from February 1972 to November 1977, from February to 
November 1987, from January to March and April to August 
1991, from September 1991 to August 1992, and from January to 
May 1993.  The appellant also had periods of Army Reserve 
service.  He served in the Southwest Asia theater of 
operations from September to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.                  


REMAND

In February 2002, the Board undertook additional evidentiary 
development with respect to the issues listed on the title 
page of this decision, pursuant to authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The development actions requested by 
the Board have resulted in the acquisition of a copy of the 
appellant's separation examination report, dated in November 
1977, a copy of NGB Form 22, Department of the Army and the 
Air Force, National Guard Bureau, Report of Separation and 
Record of Service, showing that the appellant served in the 
Army National Guard of Indiana from January 1978 to January 
1979, and VA medical treatment records from the Ireland Army 
Community Hospital, from March 1995 to February 2001.  In 
addition, the Board notes that the development actions 
requested by the Board in February 2002 also included a VA 
examination, and that the appellant was subsequently 
scheduled to undergo a VA examination in March 2003.  
However, the evidence of record reflects that the appellant 
failed to report.       

Despite the Board's efforts to develop additional evidence in 
this case, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b) (West 
2002), which allows a claimant one year to submit evidence.  

In the instant case, given that the appellant has not waived 
his right to have the additional evidence considered 
initially by the RO, a remand of the case for adjudication by 
the RO will comply with the holding in DAV.  In addition, the 
Board notes that the RO has not provided the appellant with 
the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  DAV, supra (the Board's attempts at providing 
such notice are contrary to law).

The Board also observes that as stated above, the appellant 
failed to report to his scheduled March 2003 VA examination.  
However, the Board notes that in a printed electronic mail 
message, dated in February 2003, it was reported that the 
appellant's wife had called to cancel the appellant's March 
2003 VA examination because he had recently been deployed to 
Afghanistan with his Reserve unit.  It was further indicated 
that the appellant had not refused the appointment, but just 
could not attend at the present time, and that his claims 
folder should be held and resubmitted after April.  Thus, in 
light of the above, the Board finds that the appellant's VA 
examination should be rescheduled.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990) (The statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claims includes a contemporaneous and thorough examination 
when appropriate).      

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b) (West 2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  After obtaining any information or 
evidence necessary to comply with VCAA 
and allowing the appellant an appropriate 
response period, the RO should schedule 
the appellant for VA examinations by 
physicians with appropriate expertise to 
determine the nature and etiology of any 
currently present chronic 
colds/respiratory disorder, joint 
disorder, fatigue, memory loss, night 
sweats, skin disorder, and/or sleep 
disorder.  The examiners must review the 
claims folder before completing the 
examination reports.  Specifically, the 
examiners must review the March 1994, 
April 1994, and April 1996 VA examination 
reports.  The examiners should identify 
any objective evidence of the appellant's 
claimed symptoms and state whether such 
may be attributed to any known clinical 
diagnosis; and, if so, provide an opinion 
with respect to each such diagnosed 
disorder as to whether it is at least as 
likely as not that the disorder is 
etiologically related to the appellant's 
military service.  The examiners should 
specifically indicate which, if any, of 
the objectively demonstrated symptoms are 
not attributable to a known clinical 
diagnosis.  All necessary test or 
studies, to specifically include x-rays 
where appropriate, should be performed.  
A complete rationale for all opinions 
expressed should be provided.       

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claims on appeal.  The RO should also 
ensure that the VA examination reports 
address all questions asked.  If an 
examination report does not, it must be 
returned to the examiner for corrective 
action.       

5.  Then, the RO should review and 
readjudicate the claims.  If any such 
action does not resolve the claims, the 
RO shall issue the appellant and his 
representative a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




